O’NEAL, Justice.
On December 1, 1953, the order overruling the motion for new trial was entered. Time in which to appeal expired thereafter on March 1, 1954. No order was entered by the trial court extending this time. The case-made was filed April 12, 1954.
A motion to dismiss has been filed for the reason the appeal was not lodged in this court within the three months provided by 12 O.S. 1951 § 972. The motion must be sustained. In East Side Baptist Church v. Morgan, 204 Okl. 685, 233 P.2d 957, 958, it is stated:
“Where the petition in error is not filed in this court until after the expiration of three months from the date of the final judgment complained of and no order is made by the trial court extending the time, this court has no-jurisdiction over the subject matter, and the appeal will be dismissed.”
See, also, Prusa v. Dolezal, 207 Okl. 373, 249 P.2d 1015, and Evans v. Wilcox, 208 Okl. 76, 253 P.2d 566.
Appeal dismissed.